Case 4:20-cv-05640-YGR Document 87-1 Filed 09/18/20 Page 1 of 2




                      Exhibit A
                 Case 4:20-cv-05640-YGR Document 87-1 Filed 09/18/20 Page 2 of 2


                                                                              Alec Shobin <REDACTED epicgames.com>



Epic Games SiwA Migration
Alec Shobin <REDACTED @epicgames.com>                                          Fri, Aug 28, 2020 at 10:58 PM
To: Mark Grimm <REDACTED @apple.com>, Robert Partington <rREDACTED @apple.com>
Cc: Jamal Fanaian <REDACTED @epicgames.com>, Graham Logan <REDACTED @epicgames.com>, Andrew Grant
REDACTED @epicgames.com>
 Hey Mark,

 We’d like to immediately migrate our existing Sign in with Apple from the terminated Epic Games Inc. account ‘84 and to a
 different, new account specifically for this purpose (or provide other guidance to us). Please advise on next steps to do so
 without breaking the process for users.

 Thanks,

 Alec

 --
 Alec Shobin
 Publishing, Mobile | Epic Games
